—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in admitting in evidence the hearsay statements made by a third party to an undercover police officer. We disagree. The statements are admissible as declarations against penal interest (see, e.g., People v Thomas, 68 NY2d 194, 197, cert denied 480 US 948; People v Settles, 46 NY2d 154). Defendant does not contest the unavailability of the third party to give testimony or that declarant’s knowledge of the underlying facts. The record establishes that the declarant was aware when he made the statements that they were against his penal interest and contained sufficient competent evidence independent of the declarations to assure their trustworthiness and reliability. Thus, the four prerequisites for the admission of evidence as a declaration against penal interest were satisfied (see, People v Thomas, supra). Likewise, because those statements explained and characterized the drug sale between declarant and the undercover officer, they are also admissible as part of the res gestae (see, Richardson, Evidence §§ 279, 280 [Prince 10th ed]). Moreover, those statements, which were made contemporaneously with or immediately after the events described, were admissible under the present sense impression exception to the hearsay rule (see, People v Brown, 80 NY2d 729, 732-737).
The contention that the court’s admission of that evidence violated defendant’s Sixth Amendment right to confront and cross-examine witnesses is unpreserved because defendant failed to specify that constitutional objection at trial (see, People v Michalek, 82 NY2d 906; People v Pavao, 59 NY2d 282, 292, n 3; People v Goodson, 57 NY2d 828, 830-831).
We have reviewed defendant’s remaining contentions and *1044find them to be without merit. (Appeal from Judgment of Monroe County Court, Marks, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present — Balio, J. P., Lawton, Doerr, Davis and Boehm, JJ.